Decision
On December 28, 2000, the defendant was sentenced to a ten (10) year commitment to the Department of Corrections for violations of the conditions of a suspended sentence for the offense of Negligent Homicide, a felony, two (2) counts.
On May 17, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however, his court appointed counsel, Brad Belke, was not present based on the fact that the defendant had indicated to him earlier in the day that he did not wish to have his sentence reviewed. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time, without Mr. Belke.
Therefore, it is the unanimous decision of the Sentence Review Division that the defendant's application for review of sentence shall be continued to the next meeting of the Board, presently scheduled for July 19 and 20, 2001, thus allowing the defendant additional time to meet with counsel to decide whether or not he wants to pursue a sentence review hearing.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.